DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the mechanochromic material”.  There is insufficient antecedent basis for this limitation in the claim. Which is interpreted as the same as being piezochromic material. 
Claim 9, lines 8-14 recites “the set for use in a method comprising the steps of: incrementally directing the teeth into a desired teeth arrangement, receiving data corresponding to at least one image taken by a device for image acquisition, the at least one image depicts the plurality removable orthodontic appliances and the at least one reference marker; and comparing the received data corresponding to the at least one image to reference data corresponding to a reference image”, the addition of this limitation results in a single claim having both an apparatus “a set for aligning teeth with a removable orthodontic appliance” and method steps of using the In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). For the purpose of examination, the method steps of the apparatus are interpreted as intended use limitations, where consideration is given to implied structure. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Widu (WO 2016/139271 A1).
In regard to claim 1, Widu discloses a removable orthodontic appliance (see figure 3 and par 251 of the translation which discloses an aligner which can be used one after another in a series of aligner which requires each be removable), having at least one reference marker wherein at least one reference marker comprises a piezochromic material (pressure determination device which is disclosed in par 190 and 193, can be a pressure sensitive material which can be at least two colors see par 217-219, such as a piezo-chromatic material as stated in par 223).

In regard to claim 3, Widu discloses the graphic printed element is designed such that detection by eye is rendered possible (par 233 of translation discloses the color change is seen in visible light).
In regard to claim 9, Widu discloses a set for aligning teeth with a removable orthodontic appliance (par 250-251 discloses a set of aligners which provide for a series), the set comprises:
a plurality of removable orthodontic appliances (par 251 discloses the withdrawal and replacement of the dental aligners) and at least one reference marker (par 190 discloses the orthodontic device having at least one pressure determination device), the at least one reference marker is either fixed to the plurality of removable orthodontic appliances or fixable to a tooth or gingiva area of a patient (par 190-191 discloses a pressure determination device being in contact with a tooth of a patient under pretension, par 193 discloses the pressure determining device being applied to the orthodontic device by the patient and par 225 discloses the pressure determination device rest positively on the tooth),
the at least one reference marker comprises a piezochromic material (par 219 discloses the use of a pressure dependent color and par 223 discloses the use of a piezo-chromatic material)
the limitations “the set is for use in a method comprising the steps of: - incrementally directing the teeth into a desired teeth arrangement; - receiving data corresponding to at least one image taken by a device for image acquisition, the at least one image depicts the plurality removable orthodontic appliances and the at least one reference marker; and - comparing the 
With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over Widu which is capable of being used as claimed if one so desires to do so (in view of the disclosure of par 228 which states that the pressure determination device can be readable by the patient’s phone or par 107 which discloses the usage of imaging for the orthodontic appliance). In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the law of anticipation does not require that the reference "teach" what the subject patent teaches, but rather it is only necessary that the claims under attack "read on" something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. ln re Schreiber. 128 E3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Widu as applied to claims 1-2 above, and further in view of Fisk (WO 2012/125736).
In regard to claim 4, Widu discloses the claimed invention as set forth above in claim 2, but fails to disclose the printed element is only visible under light other than white light.
However, Fisk teaches a piezochromic material that is visible under light other than light other than white light (par 97-98 discloses the piezochromic material which is visible under infrared light or ultraviolet light) for the purpose of displaying a stress level exceeding a threshold (par 97).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the printed element of Widu to be only visible under light other than white light as disclosed by Fisk for the purpose of displaying a stress level exceeding a threshold.

However, Fisk teaches an organic chromophore (par 19-36 discloses optional piezochromic material dispersed in polymer matrix, an inorganic solid, or a liquid crystal element (see par 120 which discloses a polymer which is treated with a piezochromic material which uses a resin and par 125 which discloses the piezochromic material being incorporated into a resin composition)
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Widu as applied to claim 1 above, and further in view of Su et al (WO 2008/137069).
In regard to claim 6, Widu discloses the claimed invention as set forth above in claim 1, but fails to disclose the orthodontic appliance has a calibration device mounted thereto which is configured to standardize the displacement measurements,
Su et al teaches an orthodontic appliance (15) that has a calibration device (first positional indicator) mounted thereto which is configured to standardize the displacement measurements (par 74-75).
It would have been to one of ordinary skill, before the effective filing date of the claimed invention, to modify the orthodontic appliance of Widu has a calibration device mounted thereto which is configured to standardize the displacement measurements as disclosed by Su for the purpose of monitoring user wear compliance during treatment.
In regard to claim 7, Widu/Su disclose the claimed invention as set forth above in claim 6.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Widu/Su to have the calibration device can be adjusted by a user to monitor changes of a tooth position for the purpose of determining necessary suitable treatment changes. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Widu as applied to claim 1 above, and further in view of Yoon et al. (US 2015/0305671).

In regard to claim 8, Widu discloses the claimed invention as set forth above for claim 1, but fails to disclose at least one element of the group of sensors and actuators attached or included thereto, wherein the element is configured to communicate with a patient's portable device.
Yoon teaches a removable orthodontic appliance (103) having at least one element of the group of sensors (109) and actuators (121) attached or included thereto (par 19), wherein the element is configured to communicate with a patient's portable device (par 18).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Widu to have at least one element of the group of sensors and actuators attached or included thereto, wherein the element is configured to communicate with a patient's portable device as disclosed by Yoon for the purpose of allowing orthodontic practitioners to more easily monitor patient treatment progress.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772